Exhibit 10.2

FOURTH AMENDMENT TO LUNA INNOVATIONS

LEASE OF RIVERSIDE CENTER

This is the Fourth Amendment is entered into as of the 21 day of March, 2013, by
and between CARILION CLINIC PROPERTIES, LLC, a Virginia limited liability
company (the “Landlord”) and LUNA INNOVATIONS INCORPORATED, a Delaware
corporation (the “Tenant”).

WHEREAS, Carilion Medical Center, as landlord, and Tenant entered into that
certain Lease dated the December 30, 2005 (“Original Lease”), as amended by that
certain Amended Lease Riverside Center dated July 20, 2006 with an effective
date of September 1, 2006 (the “First Amendment”), that certain Second Amendment
to Luna Innovations Lease of Riverside Center dated on or about October 5, 2007
(the “Second Amendment”) and that certain Third Amendment to Lease Riverside
Center dated April 1, 2010 (the “Third Amendment”).

WHERAS, the Original Lease, the First Amendment, the Second Amendment and the
Third Amendment are collectively referred to herein as the “Lease”.

WHEREAS, Carilion Medical Center assigned its rights under the Lease to Landlord
pursuant to that certain assignment dated September 24, 2010.

WHEREAS, Landlord and Tenant desire to amend the Lease as provided hereinbelow.

WHEREAS, all capitalized terms not otherwise defined shall have the meanings
provided in the Lease.

 

Page 1



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and those terms and conditions set out in the Lease, the parties hereby
agree as follows:

 

  1.

Premises. Beginning January 1, 2014, the Premises leased by Landlord to Tenant,
and by Tenant from Landlord, on the 4th floor of the Building #1 – Riverside
Center, Roanoke, Virginia, 24014, shall be reduced to only include that certain
space identified in purple on Exhibit A attached hereto and incorporated herein,
together with the right to use the common areas designated in green on Exhibit A
with the tenants occupying the remaining space on the 4th floor.

 

  1A. Tenant’s Option and Right of First Refusal. Section 1A. contained in the
Second Amendment regarding Tenant’s right of first refusal to lease space on the
second floor of the Building is hereby deleted and Tenant acknowledges and
agrees that it shall not have the right of first refusal to lease any additional
space in the Building.

 

  2. Term and Renewal. The term of the Lease is extended and shall expire on
December 31, 2018.

 

  3A. Rent Adjustment. Section 3A. stipulating that the rent per square foot
paid by Tenant shall never exceed that paid by any other tenant in the Building
is hereby deleted. Tenant acknowledges and agrees that Landlord is permitted to
lease additional space in the building at whatever rate Landlord elects and
Tenant shall have no right to request a modification of the amount of rent it is
paying based on the terms of any other lease.

 

Page 2



--------------------------------------------------------------------------------

  5. Rent. Tenant shall continue to pay rent as set forth under the Lease
through December 31, 2013. Beginning January 1, 2014, the rent schedule shall be
adjusted as:

 

Period

   Annual Rent      Monthly Rent  

1/1/14-12/31/14

   $ 288,000.00       $ 24,000.00   

1/1/15-12/31/18

   $ 293,760.00       $ 24,480.00   

1/1/16-12/31/16

   $ 299,635.20       $ 24,969.60   

1/1/17-12/31/17

   $ 305,627.90       $ 24,468.99   

1/1/18-12/31/18

   $ 311,740.46       $ 25,978.37   

Except as modified herein, all other terms and provisions of the Lease remain
unchanged and are hereby ratified and affirmed.

WITNESS the following signatures and seals as of the date set forth hereinabove.

 

Date: March 21, 2013     LANDLORD:     CARILION CLINIC PROPERTIES, LLC     By:  

/s/ Curtis E. Mills, Jr.

    Title:   Curtis E. Mills, Jr.       Senior Vice President Date: March 21,
2013     TENANT:     LUNA INNOVATIONS INCORPORATED     By:  

/s/ Scott A. Graeff

    Title:   Scott A. Graeff       Chief Strategy Officer

 

Page 3



--------------------------------------------------------------------------------

Exhibit A

 

LOGO [g513071ex10_2pg004.jpg]

 

Page 4